J-S02018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

DARRELL BELL,

                        Appellant                    No. 8 EDA 2014


          Appeal from the Judgment of Sentence June 16, 2011
          In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0009879-2010


BEFORE: MUNDY, OLSON and WECHT, JJ.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 11, 2015

     Appellant, Darrell Bell, appeals from the judgment of sentence entered

on June 16, 2011 in the Criminal Division of the Court of Common Pleas of

Philadelphia County. We affirm.

     The trial court summarized the relevant facts as follows:

     On June 8, 2010, Police Officer Jason Shensky was in full
     uniform on routine patrol on a bicycle on the 3100 block of West
     Berks Street.     While on patrol, Officer Shensky observed
     [Appellant] holding a pink Cobra .380 semi-automatic handgun
     in his right hand. A male standing next to [Appellant] said
     something to [Appellant], and [Appellant] then looked toward
     Officer Shensky. Upon observing Officer Shensky, [Appellant]
     threw the handgun into a nearby trashcan and began to walk
     away from [the officer].

     Officer Shensky rode his bicycle toward [Appellant] to stop him
     for an investigation.       As [Officer Shensky] approached
     [Appellant], [the officer] ordered [Appellant] to put his hands
     against a wall and grabbed [Appellant’s] wrist in an attempt to
     handcuff him. As soon as Officer Shensky grabbed [Appellant’s]
J-S02018-15


        left wrist, [Appellant] spun around and punched Officer Shensky
        in the face with a closed fist. [Appellant] attempted to flee, but
        Officer Shensky was able to hold onto [Appellant] by his shirt.
        [Appellant] continued to resist the arrest by overpowering the
        officer and pushing the officer’s head toward [Appellant’s] knee.
        Eventually Officer Shensky forced [Appellant] to the ground and
        ordered him to remain there.

        [Appellant] refused to follow the order and tried to stand up.
        When [Appellant] attempted to stand up, Officer Shensky
        [deployed] his taser, and [Appellant] fell to the ground. When
        [Appellant] attempted to stand up again, Officer Shensky
        threatened to use the taser a second time. [Appellant] finally
        complied with the officer’s order to remain on the ground. At
        this point, a large crowd had gathered to observe [Appellant’s]
        arrest. As Officer Shensky handcuffed [Appellant], he began
        yelling, “This is how cops get killed,” and told Officer Shensky he
        was going to “get him for that.”

        Following a non-jury trial, [Appellant] was convicted of
        aggravated assault, terroristic threats, simple assault, recklessly
        endangering another person, and resisting arrest.[1] The trial
        court sentenced [Appellant] to a guideline sentence of 40 to 80
        months of incarceration for the aggravated assault conviction
        and a consecutive 18 to 36 months of incarceration for the
        terroristic threats conviction. [Appellant] filed a timely appeal[.]

Trial Court Opinion, 6/19/14, at 1-2.

        Appellant’s brief raises the following questions for our review:

        Was the evidence [sufficient] to support the verdict of guilty of
        terroristic threats?

Appellant’s Brief at 7.




____________________________________________


1
    18 Pa.C.S.A. §§ 2702, 2706, 2701, 2705, and 5104.



                                           -2-
J-S02018-15


        Appellant’s sole issue challenges the sufficiency of the evidence offered

in support of his conviction for terroristic threats.2 Our scope and standard

of review over such claims is well established.

        A challenge to the sufficiency of the evidence is a question of
        law, subject to plenary review. When reviewing a sufficiency of
        the evidence claim, the appellate court must review all of the
        evidence and all reasonable inferences drawn therefrom in the
        light most favorable to the Commonwealth, as the verdict
        winner. Evidence will be deemed to support the verdict when it
        establishes each element of the crime charged and the
        commission thereof by the accused, beyond a reasonable doubt.
        The Commonwealth need not preclude every possibility of
        innocence or establish the defendant's guilt to a mathematical
        certainty.    Finally, the trier of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.

Commonwealth v. Levy, 83 A.3d 457 (Pa. Super. 2013) (citation omitted).
____________________________________________


2
    The Crimes Code defines the offense of terroristic threats as follows:

        § 2706. Terroristic threats

        (a) Offense defined.--A person commits the crime of terroristic
        threats if the person communicates, either directly or indirectly,
        a threat to:

          (1) commit any crime of violence with intent to terrorize
          another;

          (2) cause evacuation of a building, place of assembly or
          facility of public transportation; or

          (3) otherwise cause serious public inconvenience, or cause
          terror or serious public inconvenience with reckless
          disregard of the risk of causing such terror or
          inconvenience.

18 Pa.C.S.A. § 2706(a)(1)-(3).



                                           -3-
J-S02018-15


      Appellant advances three arguments in support of his contention that

the evidence was insufficient to convict him of terroristic threats. First, he

claims that his statements to Officer Shensky did not include a threat to

commit a crime of violence.       Next, Appellant claims that he lacked the

requisite intent to terrorize another.      Finally, Appellant asserts that his

statements constituted a momentary threat that resulted from anger.

      We have carefully considered the submissions of the parties, the

certified record, and the opinion of the trial court. Based upon our review,

we conclude that Appellant is not entitled to relief for the reasons expressed

by the learned trial court in its opinion issued pursuant to Pa.R.A.P. 1925(a).

Because the trial court adequately and accurately assessed the claims raised

by Appellant in this appeal, we adopt its opinion as our own. Therefore, we

direct the parties to include a copy of the trial court’s opinion with all future

filings concerning our disposition in this appeal.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2015




                                      -4-